NO. 07-10-0030-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                   AUGUST 18, 2010


                             MICHAEL ANTHONY FOSTER,

                                                                  Appellant
                                            v.

                                THE STATE OF TEXAS,

                                                                  Appellee
                           ___________________________

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY;

    NO. 1172868R; HONORABLE GEORGE WILLIAM GALLAGHER, PRESIDING


                                Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      After a jury trial, Michael Anthony Foster was convicted of serious bodily injury to

a child. He seeks reversal of that conviction because the trial court denied him the right

of self-representation. We reverse the judgment.

      Via letter dated July 14, 2010, the State conceded that the trial court erred by

denying appellant his right to self-representation and that the error was not subject to a
harm analysis. Given this concession, we reverse the judgment of the trial court and

remand the cause for further proceedings.



                                                Per Curiam



Do not publish.




                                            2